DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 6, 8 – 13, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bhamri et al. (Pub. No.: US 2021/0076371) in view of Hang et al. (Pub. No.: US 2019/0124633).
 	Regarding claim 1, Bhamri discloses a method for signal transmission, comprising: receiving, by a terminal device, downlink control information (DCI), wherein the DCI carries resource reservation indication information, and the resource reservation indication information indicates to the terminal device whether one of a plurality of physical resources is to be reserved in a number of symbols (see Fig. 1, para. 0029, The UL grant may be received by the user equipment in the form of downlink control information (DCI). The UL grant may specify which resources, for example slots, DFT-S-OFDM symbols, or sTTIs, in the subframe will be reserved or dedicated for data transmission from the user equipment…); and determining, by the terminal device, a first physical resource used for transmitting a first signal in the number of symbols according to the resource reservation indication information (see para. 0030, the UL grant (DCI) may allocate any number of symbols within the subframe for data transmission by the UE), or determining a second physical resource used for an uplink and downlink guard period in the number of symbols according to the resource reservation indication information.
	Bhamri does not disclose the following claimed features: regarding claim 1, wherein the downlink control information is common downlink control information, the common downlink control information is information transmitted in a common search space of a downlink control channel.
Regarding claim 1, Hang discloses wherein the downlink control information is common downlink control information, the common downlink control information is information transmitted in a common search space of a downlink control channel (see para. 0031, search space on the PDCCH may include common search space….the common search space is used to carry common DCI sent by the base station).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Bhamri, and have the features, as taught by Hang, in order to provide for low signaling overheads of configuration information transmission, so that a problem of relatively high signaling overheads in a related technology is resolved, thereby achieving an effect of reducing signaling overheads, as discussed by Hang (para. 0285).
	Regarding claim 2, Bhamri discloses wherein the DCI is used for indicating the terminal device to transmit the first signal through the number of symbols (see para. 0029 - 0030, the UL grant (DCI) may allocate any number of symbols within the subframe for data transmission).
	Regarding claim 3, Bhamri discloses wherein when the resource reservation indication information indicates to the terminal device that one of the plurality of physical resources is to be reserved in the number of symbols, the resource reservation indication information comprises a location of the physical resource that the terminal device is to reserve (see Fig. 1, para. 0030, R represents the candidate location for transmitting the UL DMRS), or a size of the physical resource that the terminal device is to reserve, or a location of the physical resource that the terminal device is to reserve and a size of the physical resource that the terminal device is to reserve.
	Regarding claim 4, Bhamri discloses wherein when the resource reservation indication information indicates to the terminal device that one of the plurality of physical resources is to be reserved in the number of symbols, determining, by the terminal device, the first physical resource used for transmitting the first signal in the number of symbols (see Fig. 1, para. 0029, The UL grant may be received by the user equipment in the form of downlink control information (DCI). The UL grant may specify which resources, for example slots, DFT-S-OFDM symbols, or sTTIs, in the subframe will be reserved or dedicated for data transmission from the user equipment…), or determining the second physical resource used for the uplink and downlink guard period in the number of symbols according to the resource reservation indication information, comprises: determining, by the terminal device, a physical resource to be reserved in the number of symbols according to the resource reservation indication information (see para. 0030, each UL grant may allocate 2 symbols for data transmission. In other embodiments, the UL grant may allocate any number of symbols within the subframe for data transmission); and determining, by the terminal device, the first physical resource or the second physical resource in other physical resources except the reserved physical resource in the number of symbols (see Fig. 1, the transmission of DMRS symbols at slots 131 and 132 are transmitted at a different location than the transmission of DMRS symbol at slot 133).
	Regarding claim 6, Bhamri discloses wherein the first signal is a physical uplink shared channel (PUSCH), or a physical uplink control channel (PUCCH), or a physical downlink control channel (PDCCH), or a physical downlink shared channel (PDSCH), or a sounding reference signal (SRS), or a channel state indication reference signal (CSI-RS), or a demodulation reference signal (DMRS) (see para. 0020, transmission of DMRS…may utilize any reference signal including a SRS), or a phase tracking signal (PTS), or a beam reference signal (BRS).
	Regarding claim 8, Bhamri discloses a method for signal transmission, comprising: determining, by a network device, downlink control information (DCI), wherein the downlink control information carries resource reservation indication information, and the resource reservation indication information indicates to a terminal device whether one of a plurality of physical resources is to be reserved in a number of symbols; and sending, by the network device, the downlink control information to the terminal device (see Fig. 1, para. 0029, The UL grant may be received by the user equipment in the form of downlink control information (DCI). The UL grant may specify which resources, for example slots, DFT-S-OFDM symbols, or sTTIs, in the subframe will be reserved or dedicated for data transmission from the user equipment…), so that the terminal device determines a first physical resource used for transmitting a first signal in the number of symbols according to the resource reservation indication information (see para. 0030, the UL grant (DCI) may allocate any number of symbols within the subframe for data transmission by the UE), or determines a second physical resource used for an uplink and downlink guard period in the number of symbols according to the resource reservation indication information.
 	Bhamri does not disclose the following claimed features: regarding claim 8, wherein the downlink control information is common downlink control information, the common downlink control information is information transmitted in a common search space.
Regarding claim 8, Hang discloses wherein the downlink control information is common downlink control information, the common downlink control information is information transmitted in a common search space of a downlink control channel (see para. 0031, search space on the PDCCH may include common search space….the common search space is used to carry common DCI sent by the base station).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Bhamri, and have the features, as taught by Hang, in order to provide for low signaling overheads of configuration information transmission, so that a problem of relatively high signaling overheads in a related technology is resolved, thereby achieving an effect of reducing signaling overheads, as discussed by Hang (para. 0285).
	Regarding claim 9, Bhamri discloses wherein when the resource reservation indication information indicates to the terminal device that one of the plurality of physical resources is to be reserved in the number of symbols, the resource reservation indication information comprises a location of the physical resource that the terminal device is to reserve (see Fig. 1, para. 0030, R represents the candidate location for transmitting the UL DMRS), or a size of the physical resource that the terminal device is to reserve, or a location of the physical resource that the terminal device is to reserve and a size of the physical resource that the terminal device is to reserve.
	Regarding claim 10, Bhamri discloses a terminal device comprising: a transceiver (see Fig. 5, a user equipment with a transceiver 513), used for receiving downlink control information (DCI), wherein the DCI carries resource reservation indication information, and the resource reservation indication information indicates to the terminal device whether one of a plurality of physical resources is to be reserved in a number of symbols (see Fig. 1, para. 0029, The UL grant may be received by the user equipment in the form of downlink control information (DCI). The UL grant may specify which resources, for example slots, DFT-S-OFDM symbols, or sTTIs, in the subframe will be reserved or dedicated for data transmission from the user equipment…); and a processor (see Fig. 5, processor 511), used for determining a first physical resource used for transmitting a first signal in the number of symbols according to the resource reservation indication information (see para. 0030, the UL grant (DCI) may allocate any number of symbols within the subframe for data transmission by the UE), or determining a second physical resource used for an uplink and downlink guard period in the number of symbols according to the resource reservation indication information.
  	Bhamri does not disclose the following claimed features: regarding claim 10, wherein the downlink control information is common downlink control information, the common downlink control information is information transmitted in a common search space.
Regarding claim 10, Hang discloses wherein the downlink control information is common downlink control information, the common downlink control information is information transmitted in a common search space of a downlink control channel (see para. 0031, search space on the PDCCH may include common search space….the common search space is used to carry common DCI sent by the base station).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Bhamri, and have the features, as taught by Hang, in order to provide for low signaling overheads of configuration information transmission, so that a problem of relatively high signaling overheads in a related technology is resolved, thereby achieving an effect of reducing signaling overheads, as discussed by Hang (para. 0285).
	Regarding claim 11, Bhamri discloses wherein the DCI is used for indicating the terminal device to transmit the first signal through the number of symbols (see para. 0029 - 0030, the UL grant (DCI) may allocate any number of symbols within the subframe for data transmission).
	Regarding claim 12, Bhamri discloses wherein when the resource reservation indication information indicates to the terminal device that one of the plurality of physical resources is to be reserved in the number of symbols, the resource reservation indication information comprises a location of the physical resource that the terminal device is to reserve (see Fig. 1, para. 0030, R represents the candidate location for transmitting the UL DMRS), or a size of the physical resource that the terminal device is to reserve, or a location of the physical resource that the terminal device is to reserve and a size of the physical resource that the terminal device is to reserve.
	Regarding claim 13, Bhamri discloses wherein when the resource reservation indication information indicates to the terminal device that one of the plurality of physical resources is to be reserved in the number of symbols (see Fig. 1, para. 0029, The UL grant may be received by the user equipment in the form of downlink control information (DCI). The UL grant may specify which resources, for example slots, DFT-S-OFDM symbols, or sTTIs, in the subframe will be reserved or dedicated for data transmission from the user equipment…), the processor is further used for: determining a physical resource to be reserved in the number of symbols according to the resource reservation indication information (see para. 0030, each UL grant may allocate 2 symbols for data transmission. In other embodiments, the UL grant may allocate any number of symbols within the subframe for data transmission); and determining the first physical resource or the second physical resource in other physical resources except the reserved physical resource in the number of symbols (see Fig. 1, the transmission of DMRS symbols at slots 131 and 132 are transmitted at a different location than the transmission of DMRS symbol at slot 133).
	Regarding claim 15, Bhamri discloses wherein the first signal is a physical uplink shared channel (PUSCH), or a physical uplink control channel (PUCCH), or a physical downlink control channel (PDCCH), or a physical downlink shared channel (PDSCH), or a sounding reference signal (SRS), or a channel state indication reference signal (CSI-RS), or a demodulation reference signal (DMRS) (see para. 0020, transmission of DMRS…may utilize any reference signal including a SRS), or a phase tracking signal (PTS), or a beam reference signal (BRS).
	Regarding claim 17, Bhamri discloses a network device for signal transmission, comprising: a processor (see Fig. 5, a base station with a processor 521), used for determining downlink control information (DCI), wherein the downlink control information carries resource reservation indication information, and the resource reservation indication information indicates to a terminal device whether one of a plurality of physical resources is to be reserved in a number of symbols (see Fig. 1, para. 0029, The UL grant may be received by the user equipment in the form of downlink control information (DCI). The UL grant may specify which resources, for example slots, DFT-S-OFDM symbols, or sTTIs, in the subframe will be reserved or dedicated for data transmission from the user equipment…); and a transceiver (see Fig. 5, transceiver 523), used for sending downlink control information determined by the processor to the terminal device, so that the terminal device determines a first physical resource used for transmitting a first signal in the number of symbols according to the resource reservation indication information (see para. 0030, the UL grant (DCI) may allocate any number of symbols within the subframe for data transmission by the UE), or determines a second physical resource used for an uplink and downlink guard period in the number of symbols according to the resource reservation indication information.
	Bhamri does not disclose the following claimed features: regarding claim 17, wherein the downlink control information is common downlink control information, the common downlink control information is information transmitted in a common search space.
Regarding claim 17, Hang discloses wherein the downlink control information is common downlink control information, the common downlink control information is information transmitted in a common search space of a downlink control channel (see para. 0031, search space on the PDCCH may include common search space….the common search space is used to carry common DCI sent by the base station).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Bhamri, and have the features, as taught by Hang, in order to provide for low signaling overheads of configuration information transmission, so that a problem of relatively high signaling overheads in a related technology is resolved, thereby achieving an effect of reducing signaling overheads, as discussed by Hang (para. 0285).
	Regarding claim 18, Bhamri discloses wherein when the resource reservation indication information indicates to the terminal device whether one of the plurality of physical resources is to be reserved in the number of symbols, the resource reservation indication information comprises a location of the physical resource that the terminal device is to reserve (see Fig. 1, para. 0030, R represents the candidate location for transmitting the UL DMRS), or a size of the physical resource that the terminal device is to reserve, or a location of the physical resource that the terminal device is to reserve and a size of the physical resource that the terminal device is to reserve.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bhamri et al. (Pub. No.: US 2021/0076371) in view of Yang et al. (US Pub. No. 2018/0359057).
Bhamri does not disclose the claimed features as recited in claims 5 and 14.
	Regarding claim 5, Yang discloses wherein the method further comprises: performing, by the terminal device, rate matching processing or puncturing processing on the first signal according to the first physical resource; and transmitting, by the terminal device, the first signal on which the rate matching processing or puncturing processing is performed (see Fig. 1, Fig. 3, Fig. 4, para. 0095, puncturing or rate-matching can be performed on a PUCCH in consideration of the overlapped resource where UCI can be transmitted).
Regarding claim 14, Yang discloses wherein the processor is further used for performing rate matching processing or puncturing processing on the first signal according to the first physical resource; and the transceiver is further used for transmitting the first signal on which the rate matching processing or puncturing processing is performed (see Fig. 1, Fig. 3, Fig. 4, para. 0095, puncturing or rate-matching can be performed on a PUCCH in consideration of the overlapped resource where UCI can be transmitted).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Bhamri, and have the features, as taught by Yang, to perform puncturing or rate matching when there is overlapped resource in order to provide for an efficient method of transmitting uplink signals, as discussed by Yang (para. 0003, 0095).

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bhamri et al. (Pub. No.: US 2021/0076371) in view of Hakola et al. (US Pub. No. 2019/0223175).
Bhamri does not disclose the claimed features as recited in claims 7 and 16.
	Regarding claim 7, Hakola discloses wherein determining, by the terminal device, the second physical resource used for the uplink and downlink guard period in the number of symbols according to the resource reservation indication information, comprises: determining, by the terminal device, a location of the uplink and downlink guard period, or a length of the uplink and downlink guard period (see Fig 11, para. 0077, a GP1 is provided between a downlink control portion 1112 and an uplink data portion 1116, and another GP1 1118 is provided between uplink data portion 1116 and downlink control portion 1122 of subframe 1120), or a location of the uplink and downlink guard period and a length of the uplink and downlink guard period, in the number of symbols according to the resource reservation indication information.
	Regarding claim 16, Hakola discloses wherein the processor is further used for: determining a location of the uplink and downlink guard period, or a length of the uplink and downlink guard period (see Fig 11, para. 0077, a GP1 is provided between a downlink control portion 1112 and an uplink data portion 1116, and another GP1 1118 is provided between uplink data portion 1116 and downlink control portion 1122 of subframe 1120), or a location of the uplink and downlink guard period and a length of the uplink and downlink guard period, in the number of symbols according to the resource reservation indication information.
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Bhamri, and have the features, as taught by Hakola, to obtain more spectrum, have smaller cell sizes, and use improved technologies enabling more bits/s/Hz to address the need for an increase in data, as discussed by Hakola (para. 0004).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571) 270-5139.  The examiner can normally be reached on Monday to Friday, from 7:30 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on ((571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473